 1   Terry Bell, Esq., SBN 094868
     tbellesq@legalsolutions.mobi
 2
     1000 Church Street Unit 201
 3   Elgin, SC 29045
     Tele: 619.363.5326
 4
     Fax: 888.477.5386
 5   Counsel for Defendant
 6   Kathleen Jordahl

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11
     ANTHONY BOUYER, an                                Case NO. 2:20-cv-06033-RGK-JP
12
     Individual,                                       Declaration of Kathleen Jordahl
                   Plaintiff,                          in Support of her Motion to
13
                                                       Dismiss
14         v.
                                                       Judge:     Hon. R. Gary Klausner
15                                                     Courtroom:    850
     JON D. JORDAHL, an individual;
16                                                     Hearing date: September 21, 2020
     KATHLEEN A. JORDAHL, an
                                                       Hearing time: 9:00 a.m.
17   individual; and DOES 1 through 10,
     inclusive,
18                                                     Pursuant to Local Rule 7-15 Counsel
                                                       for Defendant request the Court
                   Defendant(s)
19                                                     dispense with oral argument
20

21

22   DECLARATION OF KATHLEEN J. JORDAHL IN SUPPORT OF HER
23   MOTION TO QUASH SERVICE AND DISMISS FOR INSUFFICIENT
24   SERVICE OF PROCESS
25         I, Kathleen J. Jordahl, declare:
26




                    Declaration of Kathleen Jordahl ISO Motion to Dismiss – 2:20-cv-06033    1
